DETAILED ACTION
 	This Office Action corresponds to the filing of application on 06/05/2020 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 10/09/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 08/17/2020 are accepted by the examiner.
Priority
 	The application is filed on 06/05/2020 and claims a priority date of 06/05/2019 of provisional application 62/857,810.
Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Delaney et al. (US 20160092641 A1, cited in PTO-892) that a networked (e.g., cloud based) healthcare management server is employed to provide a variety of services associated with measuring, analyzing, and visualizing the clinical and financial performance of a healthcare organization or environment based on information gathered from a plurality of data sources having information associated with the clinical and financial operations of the healthcare organization. For example, the data sources can include health histories of all patients of the healthcare organization, information regarding the care that was provided to the respective patients (e.g., procedures performed, drugs administered, a timeline of the course of the care, complications associated with the care, etc.), costs of provision of the care, reimbursement associated with the care, etc. In another example, the data can include information regarding supplies employed in association with provision of the care and costs associated with those supplies. In yet another example, the data can include information regarding medical personnel involved in provision of the care (e.g., physicians, nurses, technicians, etc.) (Delaney, Paragraph 0026).
 	Further, Delaney et al. discloses that the healthcare management server is configured to provide various applications that facilitate exploring the clinical delivery within a healthcare organization so that the administration/management can make clinically informed financial decisions that improve healthcare performance, rationalize hospital portfolios and prepare providers for risk. These applications highlight and track achievable clinical process improvements and reveal the financial risks of all the services offered. For example, these applications are configured to link and merge data from a variety of disparate databases and provide analytics on length of stay, hospital cost, specific medication, implant utilization etc. Based on this analysis, the applications can further determine and suggest, (or facilitate informed determinations by management), changes to various clinical process using enhanced recovery pathways or other efficiency measures. Outcomes of these procedural changes can further be predicted and measured in terms of cost, length of stay, and quality of care in a risk adjusted measure (Delaney, Paragraph 0027).
 	Bjonerud (US 20190102835 A1, cited in PTO-892) discloses  cloud-based autonomous marketplace system consists of a server that extracts borrower data that includes financial, industry operational and business data. The system also extracts lender data from prospective lenders including financial data and a target profile for each prospective lender. It then generates, using computer based artificial intelligence, an autonomous ranked match of prospective lenders, wherein the artificial intelligence is used to identify relationships between the borrower data and the prospective lender data to generate the ranked match based on a preference of the borrower and a correlation between the identified relationships. Further, the artificial intelligence for identifying relationships evolves through machine learning derived from a collective intelligence of mass participation. The system also creates and hosts an internet based chat room where the borrower enters the internet based chat room and upon entering, the identities of the prospective lenders are revealed. In addition, the borrower, within the internet based chat room, selects one or more prospective lenders to receive a finance request, and after selection by the borrower, the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower. (Bjonerud, Paragraph 0011)
 	Furthermore, Bjonerud discloses  a method that includes the extraction of borrower data that includes financial, industry operational and business data. The method also includes the extracting of lender data from prospective lenders that includes financial data and a target profile for each prospective lender. The method then generates, using computer based artificial intelligence, an autonomous ranked match of prospective lenders, wherein the artificial intelligence is used to identify relationships between the borrower data and the prospective lender data to generate the ranked match based on a preference of the borrower and a correlation between the identified relationships. Further, the artificial intelligence for identifying relationships evolves through machine learning derived from a collective intelligence of mass participation. The method includes the creating and hosting of an internet based chat room where the borrower enters the internet based chat room and upon entering the identities of the prospective lenders are revealed. In addition, the borrower, within the internet based chat room, selects one or more prospective lenders to receive a finance request, and after selection by the borrower, the selected prospective lenders are first notified and informed of an existence of the finance request of the borrower (Bjonerud, Paragraph 0029).
 	Matsuoka et al. (US 9417637 B2, cited in PTO-892) discloses  intelligent controllers that initially aggressively learn, and then continue, in a steady-state mode, to monitor, learn, and modify one or more control schedules that specify a desired operational behavior of a device, machine, system, or organization controlled by the intelligent controller. An intelligent controller generally acquires one or more initial control schedules through schedule-creation and schedule-modification interfaces or by accessing a default control schedule stored locally or remotely in a memory or mass-storage device. The intelligent controller then proceeds to learn, over time, a desired operational behavior for the device, machine, system, or organization controlled by the intelligent controller based on immediate-control inputs, schedule-modification inputs, and previous and current control schedules, encoding the desired operational behavior in one or more control schedules and/or sub-schedules. Control-schedule learning is carried out in at least two different phases, the first of which favors frequent immediate-control inputs and the remaining of which generally tend to minimize the frequency of immediate-control inputs. Learning occurs following monitoring periods and learning results may be propagated from a new provisional control schedule or sub-schedule associated with a completed monitoring period to one or more related control schedules or sub-schedules associated with related time periods (Matsuoka, Col. 2, lines 1-35).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards receiving a user input, define a scenario profile based on the user input, apply a first trained machine learning model to the scenario profile to generate at least one target associated with the scenario, wherein the at least one target includes a measurable outcome, prompt for a user selection from the target, apply a second trained machine learning model to the scenario profile and the user selection from the at least one target to generate at least one candidate innovation predicted to achieve the measureable desired outcome, obtain descriptive information related to the at least one candidate innovation. 
 	The subject matters of the independent claims 1, 9, and 17 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…configure the processor to: receive a user input related to a scenario; define a scenario profile based on the user input; apply a first trained machine learning model to the scenario profile to generate at least one target associated with the scenario, wherein the at least one target includes a measurable desired outcome; prompt for a user selection from the at least one target; apply a second trained machine learning model to the scenario profile and the user selection from the at least one target to generate at least one candidate innovation predicted to achieve the achieve the measureable desired outcome; obtain descriptive information related to the at least one candidate innovation; and present the descriptive information related to the at least one candidate innovation to a user....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 17 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9 and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498